Citation Nr: 0925506	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than April 28, 1999 
for the grant of service connection for lumbar spine 
degenerative arthritis with disc extrusion.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1974.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  An order by the United States Court of Appeals for 
Veterans' Claims (Court) in October 2007 remanded this issue 
to the Board for further evidentiary development.  

In a decision dated May 2008, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than April 
28, 1999 for grant of service connection for lumbar spine 
degenerative arthritis with disc extrusion.  The Board also 
remanded an effective date issue involving the award of TDIU 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Due to litigation before 
the Court, the remand instructions pertaining to the TDIU 
claim are still pending.  This issue is not before the Board 
at this time.

The Veteran appealed the Board's May 2008 decision to the 
Court.  In an order dated December 22, 2008, the Court 
remanded the claim to the Board pursuant to the terms of a 
Joint Motion for Remand (JMR).  In particular, the parties to 
the JMR requested the Board to discuss the applicability of a 
decision by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in AG v. Peake, 536 
F.3d 1306 (Fed. Cir. 2008).


FINDINGS OF FACT

1.  An unappealed RO rating decision in April 1975 denied 
service connection for residuals of low back strain.

2.  VA administrative records reflect that the Veteran was 
sent notice of the April 1975 rating decision, and his 
appellate rights, on April 25, 1975; there is no clear 
evidence to rebut the presumption of regularity that such 
notice was sent.

3.  At the time of the April 1975 decision, the preponderance 
of medical evidence showed that the Veteran had no back 
disability.

4.  The first claim to reopen a claim of entitlement to 
service connection for a low back disorder was received by VA 
on April 28, 1999.

5.  In May 2001, the Board issued a decision finding that the 
April 1975 decision was final and that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The April 1975 RO decision that denied service connection 
for residuals of low back strain is final.  38 U.S.C.A. 
§§ 5104, 7105(c); 38 C.F.R. §§ 3.103, 20.1104 (2008).

2.  The May 2001 Board decision, that determined the April 
1975 decision to be final, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2008).

3.  The criteria for an effective date prior to April 28, 
1999, for the grant of service connection for lumbar spine 
degenerative arthritis with disc extrusion have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for lumbar spine degenerative arthritis 
with disc extrusion was established in a September 2002 
rating decision, with an effective date of November 1, 1999.  
In an SOC issued in March 2004, the RO changed the effective 
date to April 28, 1999.

In documents dated in July 2003 and August 2003, the Veteran, 
through counsel, contended that an effective date earlier 
than that assigned by the RO is warranted for the grant of 
service connection for a low back disorder.  He based his 
disagreement on two theories.

First, he argues that he was never informed of an April 1975 
decision that denied an October 1974 claim for low back pain 
and, thus, that decision did not become final and his grant 
of service connection should depend on that October 1974 
claim.

Second, he argues that the April 1975 decision denied service 
connection for residuals of low back strain, but failed to 
address whether service connection was warranted for 
degenerative disc disease of his low back and, thus, that the 
date of a claim for service connection for degenerative disc 
disease precedes the April 1975 decision.

As to his first argument, he has failed to rebut the 
presumption that VA officers properly discharged their 
official duties by timely sending him copy of the April 1975 
decision and his appellate rights.  Additionally, the 
finality of the April 1975 decision was decided in a May 2001 
Board decision, hence litigation of that issue is 
procedurally barred absent a finding that the May 2001 
decision was clearly and unmistakably erroneous.

As to his second argument, the Board finds that there was no 
separate claim for degenerative disc disease at the time of 
the April 1975 decision.  The Veteran did not file such a 
claim.  Additionally, had the Veteran intended to file such a 
claim, he was placed on notice that such a claim had been 
denied.

Beyond this fact, affirmative medical evidence at that time 
demonstrated that the Veteran did not have degenerative disc 
disease, or any other disability of his low back disability 
at that time.

The effective date of a grant of service connection is 
governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. 
§ 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(i)(2).

Similarly, the effective date of an evaluation and award of 
compensation based on presumptive service connection, by 
application of 38 C.F.R. § 3.307 and § 3.309, shall be the 
date entitlement arose, if the claim is received within one 
year of separation from active duty; otherwise the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. §  3.400(b)(2)(ii).

The effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q),(r).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

An RO decision becomes final unless the claimant files a 
notice of disagreement within one year of the date of VA's 
mailing of notice of the decision.  38 U.S.C.A. § 7105(b).  
Final RO decisions may not thereafter be reopened or allowed, 
except as otherwise provided by regulations.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Of record is a DD Form 214 showing that the Veteran was 
separated from active duty in April 1974.  An application for 
VA benefits was first received in October 1974.  As the 
nature of sickness disease or injuries claimed by the 
Veteran, he stated "[l]eft knee is sore.  Received floting 
bones bodies while in Active Service.  Had periods of problem 
with lower back pain.  Right side of Stomach give little 
support Due to tenderness."

In April 1975, an RO issued a decision finding service 
connection warranted for a left knee disability but denying 
service connection for the other claims, specifically noting 
that there were no residuals of a low back strain shown on 
the Veteran's separation examination or by VA examination 
conducted in December 1974.

The record does not contain a copy of the letter notifying 
the Veteran of that decision and of his appellate rights.  It 
is this absence of such a letter that the Veteran hinges his 
contention that he was not notified of the April 1975 
decision.

However, as explained below, the Veteran was notified of the 
April 1975 decision by letter dated April 25, 1975.  The 
Veteran did not initiate an appeal of that decision and the 
decision became final.

Regulations in effect at the time of the April 1975 decision 
provided that a claimant will be notified of all decisions 
affecting payment of benefits or granting relief, such notice 
to include the reason for the decision, the date the decision 
was effectuated, the right to a hearing, and the right and 
time period with which he can appeal the decision.  38 C.F.R. 
§ 3.103(e) (1974).  This regulation thus imposed an official 
duty on VA to notify the Veteran of the April 1975 decision 
and of his appellate rights.

There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption 
of regularity attaches to "all manner of VA processes and 
procedures"); see also United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)., 272 U.S. 1, 14-15, 47 S.Ct. 
1, 6, 71 L.Ed. 131 (1926) (emphasis added).

This presumption of regularity has been consistently applied 
to VA procedures.  The Court has found that a Board decision 
is presumed to have been mailed on the date shown on the 
decision.  See Sandine v. Derwinski, 1 Vet. App. 26 (1990); 
see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  
Similarly the Court has held that the presumption of 
regularity applies to the mailing of an SOC "in the same 
manner that it apples to the BVA [Board] mailing a 
decision."  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Clear evidence to the contrary is required to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
An assertion that the notice was not received does not 
constitute such clear evidence.  Ashley at 309.

Examples of clear evidence to rebut the presumption of 
regularity include mailing a Board decision to an incorrect 
address, Piano v. Brown, 5 Vet. App. 25, 26-27 (1993), and a 
Board decision mailing returned as undeliverable coupled with 
other possible and plausible addresses available to the 
Secretary at the time of the decision.  See Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996).

The Veteran has not provided clear evidence to rebut the 
presumption of regularity.  Rather, the Veteran has only 
pointed out that the claims file does not contain a copy of a 
notice letter and contends that he was not properly notified 
of the decision.  The Board finds that the mere absence of a 
copy of a notification letter in the Veteran's claims file, 
or for that matter, his assertion that he did not receive 
notice, does not rise to the standard of clear evidence that 
VA failed to properly discharge its official duties as to 
notifying the Veteran of the April 1975 decision and of his 
appellate rights.  Hence, VA is presumed to have mailed the 
decision and timely informed the Veteran of his appellate 
rights.

Moreover, even without relying on the presumption of 
regularity, the preponderance of evidence indicates that VA 
timely informed the Veteran of the April 1975 decision and of 
his appellate rights.  Evidence demonstrating that VA 
properly carried out its duties in this regard is provided by 
two VA forms of record.  A VA FORM 20-822 CONTROL DOCUMENT 
AND AWARD LETTER, dated April 25, 1975, refers to a VA FORM 
21-6782 and indicates that a copy was sent to the Veteran's 
representative, Disabled American Veterans (DAV).  VA FORM 
21-6782 was a form entitled Original Disability Compensation, 
which specified the disorders for which service connection 
had been established.  See Lozano v. Dersinski, 1 Vet. App. 
184 (1991).  VA FORM 21-6782 contained instructions for 
appealing VA decisions.  The April 25, 1975 VA FORM 20-822 
contains the Veteran's address, which is the same address 
that he listed in correspondence received by VA from him in 
April 1980, indicating that VA sent notice to the correct 
address.  Execution of the VA FORM 20-822 was part of VA's 
administrative process and thus is evidence that VA officials 
carried out their official duties, including properly 
notifying the Veteran and his representative of the April 
1975 decision and of his appellate rights.

Also associated with the claims file is a VA-FORM 21-6798, 
entitled DISABILITY AWARD, and dated April 23, 1975.  This 
document, in handwriting by RO personnel, indicates that the 
denial of claims for residuals of low back strain and a 
stomach disability, and indicates that there was an original 
and four copies of this form, with copies to the holder of 
power of attorney, and INSURANCE - VAC.  It was specifically 
noted that a VA Form "80-822 CONTROL DOCUMENT AND AWARD 
LETTER" with an attachment of VA Form "21-6782 ORIGINAL 
DISABILITY COMPENSATION" had been processed.  This was also 
part of the administrative process carried out by VA with 
regard to this Veteran and is more evidence that VA officials 
properly carried out their duties, including sending proper 
notification to the Veteran.

Furthermore, important for the Court to note, the Veteran's 
own writings to VA also provide evidence that VA properly 
notified him of the decision and his rights.  On April 28, 
1999, the RO received a writing from the Veteran stating in 
its entirety:

Please be advised that I would like to reopen my 
claim for [service connection] on a back 
condition.  I filed back in 1974 for this 
condition but was denied because of no treatment 
from my service medical records.  I now wish to 
submit the below records which you should have 
used previously as they were taken out of my 
"C" file.  In any event, please reconsider my 
claim [and] schedule a C&P exam for rating 
purposes.

This language shows that the Veteran was aware that VA had 
denied his 1974 claim.  He specifically asked that VA 
"reopen" his claim and stated his understanding of why the 
claim was denied.  This is strong evidence that VA did 
properly carry out its administrative duties to timely notify 
the Veteran of the April 1975 decision and of his appellate 
rights and that the Veteran is very mistaken about his claim 
that he did not receive notice.

It may have been of great assistance to the parties of the 
joint motion in fully understanding the Board's prior 
decision had they reviewed the record and this statement 
prior to agreeing to sending the case back to the Board. 

Importantly, it also provides evidence against the Veteran's 
overall credibility with the VA.  Simply stated, the Board 
finds that the Veteran is not an accurate historian.

Also of note is that VA sent the Veteran a copy of his rating 
decision in July 1989.  This was in response to a June 1989 
letter from the Veteran requesting a copy of his 
"Compensation and Disability Rating Factor" with regard to 
his application for employment with the U.S. Postal Service.  
Thus, this is further evidence that the Veteran was aware of 
the April 1975 rating decision (the only rating decision then 
of record) which further undermines his claim of having no 
notice of the April 1975 decision.  At this time, the Veteran 
clearly had constructive notice of the April 1975 rating 
decision but voiced no complaint of not having received 
notice that a low back disability claim had been denied 
without his knowledge.

In short, the Veteran has not provided clear evidence to 
rebut the presumption of regularity that VA officials carried 
out their official duties by timely mailing to him and his 
representative a copy of the April 1975 rating decision and 
his appellate rights.  Even had he rebutted the presumption, 
the preponderance of the evidence shows that VA officials 
carried out their duties to properly notify the Veteran.  The 
Veteran own statements at that time provide evidence against 
his current claim.

With respect to this issue, the parties to the JMR have 
requested the Board to discuss the applicability of a 
decision of the United States Court of Appeals for the 
Federal Circuit in AG v. Peake, 536 F.3d 1306 (2008).  In 
that decision, the AG Court held that VA's failure to provide 
a claimant notice of his/her appellate rights under 
38 U.S.C.A. § 5104 renders a claim non final.  However, as 
held above, the Board specifically finds that the Veteran was 
provided a VA Form 21-6782, which contained instructions for 
appealing the RO's April 1975 rating decision, on April 25, 
1975.  Thus, the holding in AG does not apply to the facts of 
this case as the Veteran received notice of his appellate 
rights in April 1975.

Furthermore, although the Board has explained why the April 
1975 decision became final prior to the Veteran's April 28, 
1999 claim to reopen, his current appeal fails on separate 
and independent grounds.  Irrespective of the details 
surrounding the April 1975 decision, the Veteran is 
procedurally barred from arguing that the April 1975 decision 
because the May 2001 Board decision has already decided that 
issue.

In May 2001, the Board issued a decision in which the Board 
specifically concluded that the April 1975 decision was final 
and that new and material evidence had been submitted to 
reopen the claim.  That Board decision is final.  See 
38 C.F.R. § 20.1100 (2008).  Under the doctrine of the law of 
the case, questions settled on former appeal of the same case 
are no longer open for review.  See Browder v. Brown, 5 Vet. 
App. 268, 270 (1993).  Such settled questions will not 
generally be reviewed or reconsidered.  Id. 

The Board notes that if the Veteran wishes to dispute the 
finality of the April 1975 decision, he must first overcome 
the May 2001 Board decision.  Since that decision did not 
disallow a claim, overcoming that decision cannot be 
accomplished by submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (stating that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim). (emphasis 
added).  The only avenue open to the Veteran, to overcome the 
May 2001 Board decision, is to show that the May 2001 
decision contained clear and unmistakable error.

The Board now turns to the Veteran's second argument.  In a 
statement dated in July 2003, the Veteran argued through his 
attorney that his service treatment records (STRs) contained 
a diagnosis of lumbar disc disease but that VA had not denied 
service connection for this particular disorder or informed 
him that service connection had been denied for this 
disorder.  He argues that there was a claim for service 
connection for degenerative disc disease of his back which 
was never adjudicated.  From this, he concludes that the date 
of grant for a low back disorder should be effective based on 
the October 1974 claim.

In the Brief to the Court, the Veteran's attorney cites Best 
v. Brown, 10 Vet. App. 322 (1997) in support of this 
argument.  Reliance on the case is totally misplaced by 
counsel for the appellant.

In Best, the claimant filed a claim seeking service 
connection for residuals of pneumonia, shrapnel wounds, a 
foot condition, and a nervous disorder.  Id. at 523.  Four 
months later the RO issued a decision granting service 
connection for tinea pedis and residuals of shell fragment 
wound, but did not mention the nervous disorder.  Id.  A VA 
examination followed 14 months later, resulting in diagnoses 
of generalized anxiety disorder, alcohol abuse, adjustment 
reaction, and a mixed personality disorder.  Id.  Four months 
after that examination, the RO issued a rating decision 
denying service connection for generalized anxiety disorder, 
with personality disorders and adjustment reaction.  Id. at 
323.  That decision explained the reasons why the claims for 
a personality disorder, adjustment reaction, and alcohol 
abuse were denied, but did not explain the reason for denying 
service connection for a generalized anxiety disorder.  Id.  
In a letter sent to that claimant, the RO told him that 
service connection had been denied for a personality 
disorder, adjustment reaction, and alcohol abuse but made no 
mention of denying a claim for generalized anxiety disorder.  
Id.

The Court in Best determined that there was no evidence to 
show that the RO finally adjudicated a claim for a 
generalized anxiety disorder and had thus committed a 
procedural error by failing to adequately notify the claimant 
that it was denying service connection of all diagnosed 
disorders, including a generalized anxiety disorder.

In Best, at the time of the RO's issuance of the rating 
decision the claimant was diagnosed with generalized anxiety 
disorder.  There was no dispute that the Veteran had a 
generalized anxiety disorder.  Generalized anxiety disorder 
clearly fell within the claim for a nervous disorder.  

According to the facts in Best, the majority of the Court 
determined that a reasonable person would be left unsure as 
to whether service connection for a generalized anxiety 
disorder had been denied, particularly given that initial 
claimed disabilities had already been the subject of more 
than one decision.  Notably, the concurring opinion filed in 
Best argued that common sense dictated that the appellant in 
Best had notice that the underlying disorder, however 
diagnosed, had been denied so that proper notice had been 
provided.

Simply stated, Best does not support the argument because the 
instant case is clearly distinguishable from Best.

In the July 2003 statement, the Veteran's attorney stated 
that the Veteran was diagnosed with lumbar disc disease 
during service.  In so doing, she ignores most of the record.  
The only reference to a disc is found in an April 1971 entry 
which states "Pt. L.P.B _ ? disc [an illegible entry which 
could be 'disease'] - discharged to d [illegible] ago - still 
having some problem - wants light duty excuse-."

This is followed by a May 1971 orthopedic consult report with 
an impression that the Veteran had back pain, probably 
muscular strain, now almost entirely resolved.  All other 
references in the service medical records are to back strain.

In December 1974, the Veteran underwent VA examination, 
including x-rays of his lumbar spine.  The x-ray report 
stated in pertinent part "normal disc spacing - no arthritic 
or disc degenerative disease - no spurring or lipping of the 
bodies - normal outline of the sacroiliac joints - negative 
study."  Diagnoses rendered by the physician who conducted 
the examination included "No abnormal clinical findings, low 
back. (Negative X-ray) - Lumbo-sacral strain by history."

The instant case is clearly distinguishable from Best in that 
the Veteran's March 1974 separation from service medical 
examination clinically evaluated the Veteran's spine as 
normal and the December 1974 VA examination not only did not 
diagnose a back disorder, including lumbar disc disease, but 
affirmatively found by medical evidence, including x-rays, 
that the Veteran did not have disc disease or any back 
disorder.  There was no claim, either asserted by the Veteran 
or inferred from medical evidence, for lumbar disc disease.  
Furthermore, the April 1975 decision adjudicated all of the 
claims that the Veteran had filed; there were no multiple 
decisions to leave the Veteran wondering if more were to 
come.  Hence, there was no reason to question whether service 
connection had been decided as to a disc disorder of the 
Veteran's low back.

The April 1975 rating decision addressed the claim filed by 
the Veteran in October 1974 and the evidence of record.  The 
Veteran had no current diagnosis of disc disease at the time 
of that decision and there is no pending claim for a disc 
disorder of the Veteran's back.

The Board further notes that the Court's holding in Best 
appears to have been supplanted by a decision of the Federal 
Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006).  In Deshotel, the Federal Circuit Court found that 
where a Veteran files more than one claim with the RO at the 
same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Thus, the proper remedy 
is to file a timely NOD as to the RO's failure to address 
that claim.

Notably, the reasoning and result in Deshotel is consistent 
with the concurring opinion filed in Best.  Quite simply, 
under Deshotel, the RO's April 1975 rating decision which 
denied service connection for low back strain placed the 
Veteran on notice that a low back disability, however 
diagnosed, had been denied.  At this point, the only proper 
recourse to the Veteran for this alleged deficiency is to 
collaterally attack that decision alleging clear and 
unmistakable error, which has not been raised or placed into 
appellate status.

In summary, the Veteran's October 1974 claim stated in 
pertinent part, "[h]ad periods of lower back pain."  No 
disorder of the Veteran's low back was diagnosed pursuant to 
current examinations.  The RO adjudicated this claim in April 
1975.  No more is required, the regulations do not require 
that the RO's rating decision discuss all notations in the 
service treatment record and that somehow failure to do so 
leaves claims unadjudicated.  If the Veteran believed his 
claim to have been wrongly denied, or believed that the RO 
did not address his claim, the remedy was to file a timely 
notice of disagreement.  This the Veteran did not do.

In conclusion, the Veteran's claim for a low back disorder 
was denied by the RO in a rating decision dated in April 
1975.  It is presumed that VA notified him of the decision 
and his appellate rights.  That presumption has not been 
rebutted.  Even without operation of the presumption the 
preponderance of the evidence shows that VA fulfilled its 
duty to notify the veteran of the April 1975 decision and his 
appellate rights and that decision is final.  Independently, 
absent a finding that the May 2001 Board decision contained 
clear and unmistakable error, litigation of the finality of 
the April 1975 decision is barred.  On April 28, 1999, VA 
received the Veteran's claim to reopen the previously denied 
claim for a low back disorder.  Prior to April 28, 1999, 
there was no separate claim for degenerative disc disease of 
the low back.  Thus, the effective date of the grant of 
service connection for a low back disorder can be no earlier 
than April 28, 1999.

The preponderance of the evidence, as described above, is 
against the Veteran's claim for an effective date earlier 
than April 28, 1999 for grant of service connection for a low 
back disability.  Hence his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran filed his claim to reopen in April 
1999 and the RO initially denied his claim in December 1999, 
prior to enactment of the VCAA in November 2000.  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO rating decision in 
January 1999 the RO did not err in not providing such notice.  
Pelegrini at 120, VAOPGCPREC 7-2004.  The Court did state 
that the Veteran does have the right to VCAA content-
complying notice and subsequent VA process.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran's claim which ultimately led to this appeal was a 
claim to reopen a previously disallowed claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The purpose of the VCAA notice specified in Kent is to 
provide the Veteran with information to help the Veteran 
substantiate that portion of his claim, that is, to aid him 
in reopening his previously denied claim.  Here, the 
Veteran's claim has been reopened and service connection has 
been granted, so the need for the notice in this case no 
longer exists.  For this reason, to the extent that VA failed 
to provide him with the notice specified in Kent, such error 
is harmless and results in no prejudice to the Veteran.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was partially satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2001 that fully addressed all 
necessary notice elements except for the assignment of 
disability ratings and effective dates.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
The Board realizes that this notice is without practical 
benefit at this point because the notice only applied to 
establishing service connection, which has been accomplished.

VCAA notice as to assignment of effective dates and 
disability ratings has not been provided in this case.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  However, in the recent 
case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court determined that the Federal's 
Circuit's "harmless error" analysis set forth in Sanders v. 
Nicholson was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

The Veteran, through counsel, has argued caselaw interpreting 
the assignment of effective dates and disability ratings in 
far greater detail than VCAA notice would have apprised him.  
Additionally, in proceedings before the Court, no allegation 
or argument of prejudicial VCAA error was voiced.  In fact, 
the JMR referred to additional caselaw precedent which was 
deemed potentially applicable to the facts of this case.  On 
the totality of the circumstances in this case, the Board can 
find no notice error which has been prejudicial to the 
Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran has submitted relevant 
records of private treatment from "M.K.", M.D. and "T.H.", 
Ph.D.  Appropriate VA examinations of the Veteran's spine 
were afforded in April 2002 and August 2006.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An effective date earlier than April 28, 1999 for grant of 
service connection for lumbar spine degenerative arthritis 
with disc extrusion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


